            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

GRIGGS ROAD, L.P., et al.,                    No. 4:17-CV-00214

           Plaintiffs,                        (Judge Brann)

     v.

SELECTIVE WAY INSURANCE
COMPANY OF AMERICA,

           Defendant.

                                   ORDER

                             FEBRUARY 21, 2019

     In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

     1.    Plaintiffs’ Motion for Summary Judgment, ECF No. 33, is

           GRANTED, and Defendant’s Motion for Summary Judgment, ECF

           No. 35, is DENIED.

     2.    After the issue of damages on Count II of Plaintiff’s Complaint, ECF

           No. 1-1, is resolved, the Clerk of Court is directed to enter judgment

           in favor of Plaintiffs on Count I of the complaint as well as on

           Defendant’s Counterclaim, ECF No. 9.

                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
